Citation Nr: 1112544	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-17 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California





THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, paranoid type.  





ATTORNEY FOR THE BOARD

A. Barner, Law Clerk



INTRODUCTION

The Veteran served on active duty from July 1997 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran failed to appear for his scheduled Travel Board hearing in February 2011.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2010).

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated diagnoses including chronic paranoid schizophrenia, posttraumatic stress disorder (PTSD), depression, not otherwise specified, and anxiety disorder, which are reportedly connected to his military service.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability, including schizophrenia, paranoid type.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As is noted above, the Veteran's claim has been recharacterized to include any acquired psychiatric disability, including schizophrenia, paranoid type.  Clemons, 23 Vet. App. at 5.  Because this aspect of the Veteran's claim has not been specifically developed, remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's June 1997 examination for enlistment does not show a preexisting psychiatric disorder.  Subsequently, in April 2000 the Veteran reported symptoms of depression and anxiety on a health enrollment assessment.  In May 2002 the Veteran was ambivalent regarding frequent trouble sleeping and nervous trouble of any sort, answering "don't know" on a report of medical history.  The physician noted anxiety was secondary to lifestyle changes and that the Veteran later denied difficulty sleeping.  In June 2008, the Veteran asserted that he became ill in the Marine Corps, at which time he was paranoid, heard voices, and had extreme anxiety.  Current VA treatment records reflect various diagnoses and/or treatment for mental health disorders including, chronic paranoid schizophrenia, PTSD, depression, not otherwise specified, and anxiety disorder.  

Following a review of the evidence of record, the Board finds that the medical evidence is insufficient to render a decision in this case.  The Veteran reported psychological problems while in service, including anxiety and depression.  There is evidence of continuity of psychiatric symptomatology since service, as the claimant is competent to identify and explain the symptoms that he observes and experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the evidentiary burden has been met to warrant a VA medical examination and/or opinion, and the claim must be remanded for a VA examination to determine whether any current psychiatric disability is related to his service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, pertinent medical records should be obtained.  Specifically, in a July 2007 VA treatment record the Veteran conveyed that in 2001 he saw a psychiatrist in North Carolina.  VA is obligated to make substantial efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  This duty includes obtaining pertinent medical records identified by the Veteran.  38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, request the Veteran's treatment records from North Carolina for the period from 2001 to the present.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile. 

2.  Then, schedule the Veteran for a comprehensive psychiatric examination.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner is to conduct all indicated testing.  The examiner should obtain a thorough history from the Veteran.  After examining the Veteran and reviewing all evidence of record, the examiner should state whether a current diagnosis of schizophrenia or any other psychiatric disability is warranted and, if so, the examiner should describe the evidence within the record upon which the diagnosis is based.  For any psychiatric disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disability had its onset in service.  Any medical opinion expressed by the examiner should be accompanied by a complete rationale. 

If the examiner believes that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


